Government contract. Plaintiff’s motion for summary judgment granted. Opinion p. 520, ante.
An order entering judgment for the plaintiff was entered as follows.
This matter comes before the Court on the plaintiff’s motion to withdraw and discontinue certain claims as they appear in paragraph 12 of its petition and enter *881final judgment for the plaintiff in the amount of $3,150.00 as set forth in the opinion of the Court of November 4, 1952, now therefore, pursuant to said motion,
It is ordered this thirteenth day of January, 1953, that the plaintiff’s claims as they appear in paragraph 12 of its petition herein be withdrawn and discontinued without prejudice and that judgment be and the same is entered in favor of plaintiff in the sum of Three Thousand One Hundred Fifty Dollars ($3,150.00).